Citation Nr: 1110963	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-06 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for chondromalacia and patella tendonitis of the right knee, to include whether a separate compensable rating for limitation of motion.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1995 to April 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal was previously before the Board in January 2010, when it was remanded for additional development.  The requested development has been completed, and the appeal has been returned to the Board for further review. 


FINDINGS OF FACT

1.  The Veteran has limitation of extension of the right knee to 10 degrees, without additional limitation due to pain, weakness, incoordination, or fatigability after repetitive use.  The limitation of flexion is not to a compensable degree.

2.  The Veteran has no more than slight impairment of the right knee due to subluxation or instability.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for limitation of extension of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Code 5261 (2010); VAOPGCPREC 9-98.

2.  The criteria for an evaluation in excess of 10 percent for chondromalacia and patella tendonitis of the right knee, based on instability, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Code 5257 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, the Veteran was provided with a VCAA notification letter in February 2005.  It contained all of the notice required by Pelegrini, and was issued prior to the initial adjudication of the Veteran's claim.  Additional notification was also been provided to the Veteran in July 2006 after the initial adjudication regarding the assignment of the degree of disability and effective dates as required by Dingess.  The Veteran's claim has been readjudicated since the July 2006 notice, so that any delay in the notification was harmless.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board finds that the duty to notify has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, the Veteran has been afforded VA examinations of his right knee.  The claims folder was reviewed by the examiner at the second examination.  All other identified records that are available have been obtained.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty to assist provisions of the VCAA have been met. 

Increased Evaluation

The Veteran contends that the 10 percent evaluation currently assigned to his right knee disability is inadequate to reflect the level of impairment it produces.  He reports pain with occasional swelling.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for the Veteran's right knee disability was established in a March 2000 rating decision.  A 10 percent evaluation was assigned to this disability, which remains in effect.  This rating was based on findings of slight instability of the right knee.

The Veteran's right knee disability has been evaluated under the rating code for impairment of the knee due to subluxation or lateral instability.  Impairment of the knee resulting in severe recurrent subluxation or lateral instability is evaluated as 30 percent disabling.  Moderate impairment of the knee due to recurrent subluxation or lateral instability is evaluated as 20 percent disabling.  Slight impairment merits a 10 percent evaluation.  38 C.F.R. § 4.71a, Code 5257.

Other rating codes for consideration include those based on limitation of motion of the knee.  Limitation of extension to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation. 20 degrees of extension is evaluated as 30 percent disabling.  Limitation of extension to 15 degrees merits a 20 percent evaluation.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 5261.

Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  Limitation of flexion to 30 degrees merits a 20 percent evaluation.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 60 degrees is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.

Normal range of motion of the knee is zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.

In part, 38 C.F.R. § 4.59 indicates that it is the intention of the rating schedule to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable or malaligned due to healed injury were to be recognized as entitled to at least the minimum compensable rating for the joint.  In a precedent decision, the Acting General Counsel of the VA stated that if a musculoskeletal disability is rated under a specific diagnostic code that does not appear to involve limitation of motion, and another diagnostic code predicated upon limitation of motion may be applicable, the other diagnostic code must be considered.  For a knee disability rated under 38 C.F.R. § 4.71, Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under 38 C.F.R. § 4.71, Codes 5260 or 5261 does not need to be compensable but must at least meet the criteria for a zero percent rating.  A separate rating for arthritis could also be established based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.

Separate evaluations may be assigned when there is loss of both extension and flexion of the knee.  VAOPGCPREC 9-04.

The Veteran was afforded a VA examination of his joints in June 2005.  The claims folder was not available for review.  The Veteran reported aggravating his knee at work about six months previously, but he had not sought treatment for his disability since that time.  Currently, the Veteran described his knee pain as an ache.  On most days the pain was rated as 6 out of 10, with 10 being the highest.  He treated it with Tylenol, topical ointments, or elevation.  He had been wearing a brace.  The Veteran reported being able to walk only a quarter of a mile before requiring rest.  He felt this interfered with this job.  He had also been taking about one day a month off due to the knee.  Driving would result in a crampy sensation after one and a half or two hours.  He had discontinued participation in several sports due to the knee.  

On examination, the Veteran's gait was unsteady with a pronounced limp on the right.  Flexion was to 90 degrees, and there was exquisite pain when trying to push past that point.  Extension was difficult but did get to 10 degrees.  (At this juncture, the Board notes that the examination report actually reads 100, but is clearly a misprint, as it would result in the impossible outcome of having less extension than flexion).  Repetitive extension and flexion immediately demonstrated increased pain, weakness, fatigue, lack of endurance, and lack of coordination.  There was no obvious atrophy.  The drawer tests were negative.  The joint was cool to the touch with no erythema or increased temperature.  Bony prominences were in gross alignment.  There was pain on palpation of the tibial tuberosity and the lateral aspect of the joint.  The diagnoses included an acute injury to the right knee.  An X-ray study showed some question near the quadriceps tendon insertion.  No other osseous, articular, or soft tissue abnormality was noted. 

VA treatment records dating from 2005 to 2010 show that the Veteran was seen on a regular basis for several different disabilities.  His right knee disability was often listed as a problem, although there was no specific treatment other than pain medication during this period.  In November 2009 the Veteran complained of bilateral inferior anterior knee pain off and on for 10 years with occasional swelling.  He had fair weight bearing and good range of motion.  An X-ray study was negative.  

The Veteran underwent an additional VA examination in March 2010.  The claims folder was reviewed in its entirety by the examiner.  The Veteran was not undergoing any treatment, although he had gone to a few sessions of physical therapy and claimed to continue with those exercises on his own.  He described the pain as 3 out of 10, with flare-ups to 6 of 10.  The pain did not limit him and he was still able to do all his normal activities.  Flare-ups were cured with rest and over the counter medications.  There has never been a problem with dislocation, subluxation, or instability.  The Veteran wore a brace to work but did not wear it at the examination.  He did not have any inflammatory arthritis.  The Veteran was employed as a prison guard.  He was able to perform all activities of daily living with ease as well as all of his duties at work.  His work included running, walking, and occasionally physically subduing prisoners.  The Veteran had never had to stop walking due to pain and could walk indefinitely or at least one mile.  He was able to stand for 8 hours.  

On examination, the Veteran's range of motion was from 10 degrees to 120 degrees.  He was missing 20 degrees of full flexion and 10 degrees of extension.  There was no pain within this arc of motion, but he experienced pain if he pushed past these limits.  After multiple repetitions, the Veteran did not have pain, weakness, fatigue, lack of endurance, or incoordination.  The knee was stable, and there was no lateral instability.  An X-ray study was normal.  The diagnoses were patella chondromalacia, and patellar tendonitis.  The examiner's impression were that these problems were mild, as the Veteran could work a full shift, walk, and run.  The range of motion had improved when compared to prior VA examinations.  Repeated use of the right knee did not result in real functional loss such as pain, incoordination, instability, fatigue, or weakness.  There was no instability and no subluxation, and there was no complaint of a sensation of instability.  The examiner described the knee as rock solid.  

After review of the evidence, the Board finds that the Veteran is entitled to a separate 10 percent evaluation for limitation of extension.  It is again noted that the original 10 percent was assigned for slight instability of that knee.  Both the June 2005 VA examination and the March 2010 examination show that right knee extension was limited to 10 degrees.  This warrants a separate 10 percent rating under 38 C.F.R. § 4.71a, Code 5261.  See VAOPGCPREC 9-98.  

The Board has considered entitlement to an evaluation in excess of 10 percent under 38 C.F.R. § 4.71a, Code 5261, but this is not warranted.  The June 2005 VA examination noted that the Veteran walked with a limp, and that there was additional limitation following repetitive motion.  However, the Veteran had recently sustained an additional injury to the right knee, and the diagnosis was of acute injury to the right knee.  Subsequent records show that this injury improved, and the March 2010 examination notes that the Veteran does not have any additional limitation of motion due to pain, incoordination, instability, fatigue, or weakness after repetitive motion.  Therefore, as the Veteran has 10 degrees of extension without additional impairment on repetitive motion, there is no basis for an evaluation of greater than 10 percent for limitation of extension.  38 C.F.R. § 4.40, 4.59, 4.71a, Code 5261.

However, the Board also finds that entitlement to an increased evaluation for impairment of the knee, based on instability, is not warranted.  At the June 2005 examination, the Veteran reported feelings of instability and wore a brace, but he had not experienced any giving away.  The drawer signs were negative.  The March 2010 examiner stated that there was no subluxation or instability, and described the knee as rock solid.  These symptoms are certainly no more than slight, which merits continuation of the 10 percent rating.  

The Board has also considered entitlement to a separate evaluation for limitation of flexion, but the criteria have not been met.  The June 2005 examination shows limitation to 90 degrees, and the March 2010 examination shows limitation to 120 degrees.  Neither of these measurements is sufficient to receive the zero percent rating that is required for a separate evaluation. See VAOPGCPREC 9-04.

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  There is no objective evidence that the Veteran's service connected right knee disability presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Those provisions provide adequate criteria to assign the ratings addressed in this case.  The most recent examination shows that that Veteran is able to perform his work duties without any impairment.  There is no record of any surgery or other hospitalizations.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a separate 10 percent rating for limitation of extension of the right knee is established.  The appeal is granted to this extent subject to the law and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for chondromalacia and patella tendonitis of the right knee, based on instability, is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


